Citation Nr: 0319421	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  96-49 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
post-operative right knee prior to January 25, 2002.

2.  Entitlement to an evaluation greater than 20 percent for 
post-operative right knee, beginning January 25, 2002.

3.  Entitlement to an evaluation greater than 10 percent for 
the residuals of shell fragment wounds to the posterior right 
thigh (muscle group XIII), currently evaluated as 10 percent 
disabling.

4.  Entitlement to an evaluation greater than 10 percent for 
the residuals of shell fragment wounds to the anterior right 
thigh (muscle group XIV), currently evaluated as 10 percent 
disabling.

5.  Entitlement to an evaluation greater than 10 percent for 
the residuals of shell fragment wounds to the lateral femoral 
nerve, lateral aspect of right thigh and right knee, 
currently evaluated as 10 percent disabling.

6.  Entitlement to a compensable evaluation for the scar that 
is the residual of a gunshot wound to the right flank and 
abdomen with incidental appendectomy, prior to August 30, 
2002.

7.  Entitlement to an evaluation greater than 10 percent for 
the scar that is the residual of a gunshot wound to the right 
flank and abdomen with incidental appendectomy, beginning 
August 30, 2002.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969, from September 1970 to September 1972, and from January 
1973 to January 1990.  The veteran's service personnel 
records reflect that he was awarded the Purple Heart.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1995 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

The Board notes that, during the pendency of this appeal, the 
RO granted increased evaluations for shell fragment residuals 
of the right thigh and right hip, the gunshot wound residuals 
of the right flank and abdomen, and for the right knee 
disability.  However, these increased ratings do not 
constitute a full grant of all benefits possible for the 
veteran's service connected right thigh, right hip, right 
flank and abdomen, and right knee disabilities.  As the 
veteran has not withdrawn his claims, the issues concerning 
entitlement to increased ratings for these disabilities are 
still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board, in February 2001, 
when the Board remanded it for further development.  For 
reasons explained below, however, the Board finds that it is 
necessary to again remand this case.


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded claim 
requirement.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 
2096, 2099-2100 (2000), 38 U.S.C.A. § 5107, note (Effective 
and Applicability Provisions) (West 2002).

The VCAA had not been enacted when the RO initially 
adjudicated the appellant's claim currently on appeal, and 
the RO has not developed his claim in accordance with the 
VCAA.

The Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Secretary of Veterans Affairs, Nos. 02-
7304, -78304, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 
1, 2003) invalidated the Board's ability to cure VCAA 
deficiencies under 38 C.F.R. § 19.9.  Therefore, a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).

In addition, the Board notes that the February 2001 Remand 
requested that the examination afforded the veteran include 
an assessment of the muscles affected by the veteran's 
service connected shrapnel fragment and gunshot wounds 
residuals.  Review of the claims folder shows that the RO 
attempted to comply with this request and an examination 
report dated in January 2002 and titled "For MUSCLES" is of 
record.  However, the body of the report notes "This 
evaluation is for scars" and, in fact, the text is identical 
to the text of the report titled "For SCARS."  The medical 
evidence shows that the veteran's inservice wounds were 
through and through wounds and that his current disability is 
manifested by muscle weakness, limitation of motion, and 
scarring in the right thigh and right hip muscles.  
Therefore, thorough examination of the muscles, as well as of 
the joints, is necessary.

Moreover, the medical evidence shows impairment of the 
sensory branch of the lateral femoral cutaneous nerve on the 
anterolateral aspect of the right thigh "in association with 
the original gunshot wound and surgical treatment," and 
injury to the minor sensory nerve branches "in association 
with the lateral capsule (retinacular) surgical release" of 
the right knee.  Therefore, thorough examination of the 
neurological systems involved in the veteran's right thigh, 
right knee, and right hip is also necessary.

Finally, the Board notes that the veteran stated in December 
2001 that he had received treatment from the VA Medical 
Center (VAMC) in LaJolla, California.  The RO attempted to 
obtain VA treatment records, but to no avail.  Review of the 
record indicates that the RO requested records from VAMCs in 
Vista and San Diego, California.  Another attempt to obtain 
VA treatment records should be accomplished.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. § 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)).  The claims file 
must include documentation that the RO 
has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  The RO should obtain any and all 
treatment records from the VA Medical 
Center in LaJolla, California, from 1994 
to the present.

3.  After completing any above required 
development, the RO should make 
arrangements to afford the veteran a VA 
examinations to determine the nature and 
extent of his service connected 
postoperative right knee disability and 
shrapnel and gunshot wound residuals to 
his right thigh, right knee, and right 
flank-including examinations to 
determine any and all muscular, joint, 
and neurological pathology.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the veteran's postoperative right 
knee and shrapnel fragment and 
gunshot wound residuals to the right 
thigh, right knee, and right flank.

?	Describe any current symptoms and 
manifestations attributed to the 
veteran's postoperative right knee 
and shrapnel fragment and gunshot 
wound residuals to the right thigh, 
right knee, and right flank.

?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all muscular, joint, and 
neurological pathology identified 
for the veteran's postoperative 
right knee and shrapnel fragment and 
gunshot wound residuals to the right 
thigh, right knee, and right flank.

?	Provide an assessment of functional 
loss, if any, associated with the 
veteran's postoperative right knee 
and shrapnel fragment and gunshot 
wound residuals to the right thigh, 
right knee, and right flank 
disability, including the presence 
of limitation of motion, limitation 
of motion due to pain, weakness, 
atrophy, incoordination, excess 
fatigability, deformity, or other 
functional impairment, pursuant to 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).

4.  After completion of the above, the RO 
should readjudicate the appellant's 
claims for an evaluation greater than 10 
percent for post-operative right knee 
prior to January 25, 2002, an evaluation 
greater than 20 percent for post-
operative right knee, beginning January 
25, 2002, an evaluation greater than 10 
percent for the residuals of shell 
fragment wounds to the posterior right 
thigh (muscle group XIII), currently 
evaluated as 10 percent disabling, an 
evaluation greater than 10 percent for 
the residuals of shell fragment wounds to 
the anterior right thigh (muscle group 
XIV), currently evaluated as 10 percent 
disabling, an evaluation greater than 10 
percent for the residuals of shell 
fragment wounds to the lateral femoral 
nerve, lateral aspect of right thigh and 
right knee, currently evaluated as 10 
percent disabling, a compensable 
evaluation for the scar that is the 
residual of a gunshot wound to the right 
flank and abdomen with incidental 
appendectomy, prior to August 30, 2002, 
and entitlement to an evaluation greater 
than 10 percent for the scar that is the 
residual of a gunshot wound to the right 
flank and abdomen with incidental 
appendectomy, beginning August 30, 2002.

If the decision remains in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
notes that it is the veteran's responsibility to report for 
examination scheduled by VA, and that failure to do so could 
result in the denial of his claim.  38 C.F.R. § 3.655 (2002).  
The Board intimates no opinion as to the ultimate outcome of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




